Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment
The amendment filed on 04/07/2021 	has been entered. Claims 1-2, 5-9 and 13-15, 18, 21 and 22 are now pending in the application. Claims 1 and 2 have been amended, and new claims 21-22 have been added by the Applicant.  Claims 7-9 and 14 were previously withdrawn. Previous objections to claims 1-2, 5-6, 13, 15 and 18 have been withdrawn in light of Applicant’s amendments to claims to claim 1 and further explanations. Claims 1-2, 5-6 and 13-15, 18, 21 and 22 are found allowable. 


Election/Restrictions
Claim 1 is allowable. The restriction requirement between species I, II and III , as set forth in the Office action mailed on 04/20/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/20/2020 is partially withdrawn.  Claim 14, directed to species II is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claims 7-9, directed to Species III remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 7-9 directed to Species III non-elected without traverse.  Accordingly, claims 7-9 been cancelled (see below).

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes an/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	
Amendment
	The claims 7-9 are canceled: 
7. 	(Canceled)
8. 	(Canceled)
9. 	(Canceled) 


Allowable Subject Matter

Claims 1-2, 5-6 and 13-15, 18, 21 and 22 allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

	
In regard to independent claim 1, Chou teaches (see Figs. 1-3) a lens locking apparatus configured to be coupled to a lens module (i.e. focusing module e.g. as part of the scanner, with transmission device 300 coupled to lens 200 in body 100 with through 110 and anchor section 120 of the body 100, see Abstract, paragraphs [01, 05-08, 12-19]), the lens module being configured to focus on an object by translating along an optical axis of the lens module (i.e. lens 200 in 110, 120, 100 is translated along optical axis of the lens 200 in 100 for focusing of object being scanned, as transmission device 300 see paragraphs [06-07, 16-20], see depictions in e.g. Fig. 3),
the lens locking apparatus (focusing module) comprising: 
a pressing member configured to fix a position of the lens module by abutting against the lens module (i.e. as e.g. body 100 with anchor section/blade 120 with fasteners 121,122 pressing/abutting and thus fixing the lens 200 in 110 of 100, also the part of the eccentric wheel pressing and moving the body 100 with lens 200, paragraphs [13-16]), 

a cam including an eccentric wheel (i.e. as transmission device 300 has eccentric wheel driven by motor in contact with the body 100, paragraphs [13, 16]) configured to drive the pressing member to control abutting of the pressing member against the lens module (i.e. as eccentric wheel driven by motor (e.g. 310) drives and controls the body 100 with anchor 120 pressing/abutting the lens 200, and also as eccentric wheel is driven by motor 300 and part eccentric wheel abuts and moves the body 100,120,110 with lens 200, see paragraphs [13-16]), and 
a motor (i.e. as motor e.g. 310 driving the eccentric wheel, paragraphs [13, 16])  configured to, in response to a signal indicative of the lens module being at the focused position (i.e. as focusing module motor e.g. 310 drives i.e. rotates the eccentric wheel contacting the body 100,120 to move the 100,120 in response to a signal indicative of the lens 200 for the optimal focus see paragraphs [13, 16, 20]), rotate the cam (i.e. as motor e.g. 310 driving the eccentric wheel, paragraphs [13, 16]) to contact the pressing member to fix the lens module at the focused position (i.e. as eccentric wheel contacts the body and anchor plate 100,120, and fixes the lens 200 in focus position for optimal focal length, see paragraphs [13,16], as depicted in Figs. 1-2).
However, regarding claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest such a lens locking apparatus including the specific arrangement where the pressing member being disposed at a side of the lens carrier opposite to the driving mechanism, and that the motor for the rotating the cam is separate and different element than the driving mechanism that translates the lens carrier along the optical axis, in combination with all other claimed limitations of claim 1. Moreover there is no other teachings or motivations for additional modifications of the focusing module that could read on the above claim limitations without relying on impermissible hindsight or changing the operational mode of the focusing apparatus of Chou. 

With respect to claims 2, 5-9, 13-15, 18, 21 and 22, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/Primary Examiner, Art Unit 2872